*206After Remand
Before: M. J. Kelly, P.J., and T. M. Burns and Mackenzie, JJ.
Per Curiam.
In this case, this Court determined that defendant’s appeal was vexatious under the standard stated in GCR 1963, 816.5(l)(a), see Cogan v Cogan, 119 Mich App 476; 326 NW2d 414 (1982), and the Court assessed punitive damages against defendant in an amount equivalent to plaintiff’s expenses on appeal, including reasonable attorney’s fees. The Court remanded the case to the circuit court, retaining jurisdiction, for determination of the amount of damages, and the circuit court set damages at $10,700 plus interest at the statutory rate from July 28, 1982.
After review of the transcript of the hearing in circuit court on remand, we approve the trial court’s determination of damages. We retain no further jurisdiction.